354 S.W.3d 247 (2011)
STATE of Missouri, Respondent,
v.
Justin R.C. BENNETT, Appellant.
No. WD 72003.
Missouri Court of Appeals, Western District.
November 8, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 20, 2011.
*248 S. Kate Webber, Kansas City, MO, for Appellant.
James Farnsworth, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Justin R.C. Bennett appeals the circuit court's judgment convicting him of murder in the first degree and armed criminal action. We affirm. Rule 30.25(b).